Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In accordance with the Remarks filed 08/26/2021, claims 1-7 are elected for examination on the merits; and claims 8-25 are non-elected and canceled.  New claims 26-42 are added by this amendment.  Hence, claims 1-7 and 26-42 are pending.
This application is a continuation in part of application 16021534 (filed 06/28/2018, now U.S. Patent #10848600), which claims priority from provisional application 62526419 (filed 06/29/2017).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 30, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 line 2, "the mobile phone" has no antecedent basis.  
Claim 30 line 2, the phrase “a user interface” is unclear and ambiguous as to whether it is referred to the “user interface” as in claim 30 line 1.  If indeed so, it is suggested that --- a user interface --- be changed to --- the user interface ---.
Claim 42 line 5, the phrase “the remote network external” is unclear and ambiguous.  For example, it is unclear as to what entity such network is being external in relation to, which causes ambiguity.  Is it supposed to be “…external to the vehicle” as it is in claim 1?  Clarification is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claims fail to clearly link or associate the disclosed structure, material, or acts to the function recited in a claim invoking 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph:
Claims 1, 2, 4, and 7, each of these claims recites limitation(s) using “means for, step for, or generic placeholder” to perform various tasks as follow:
“interface module configured to bridge…” (claim 1 line 3)
“radio head unit configured to communicate…” (claim 1 line 4)
“identifying … by the radio head unit” (claim 1 line 13)
“the interface module is … configured to wirelessly communicate…” (claim 2 line 1-2)
“the interface module is configured to wirelessly harvest…” (claim 2 line 2-3)
“the interface module identifies…”(claim 4 line 1 and claim 7 line 1)
These limitations pass the 3-prong analysis set forth in MPEP 2181, hence they are presumed to invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for each of these claimed functions.  Applicant has provided no means for ascertaining the requisite structure, material, or acts for performing these tasks anywhere in the specification.  After careful review of the written description, the examiner has concluded that the written description is silent as to any corresponding structure, material, or acts for these generic placeholders.
Applicant is required to:
Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or
         Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
         Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
         Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Double Patenting
Claims 1, 26, 29, and 40-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. patent 10848600 B2 (hereinafter “patent 10848600”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, by interpreting the subject matter(s) “…accessing a remote network external to the vehicle, obtaining a communication configuration ID stored on a database accessible via the remote network, the configuration ID identifying a target information exchange protocol…” in the instant application as the subject matter(s) “…accessing a remote network external to the vehicle and thereby obtain a target information exchange protocol…” in patent 10848600, claim 1 of patent 10848600 teaches all of the claimed limitations as claim 1 of the instant application (see claim 1 of patent 10848600, in particular, col. 14 line 41 to col. 15 line 12).
Regarding claim 26-29, the combination of these claims is rejected for the same reasoning as claim 1, except this claim is in method claim format.
Regarding claim 26 and 40, the combination of these claims is rejected for the same reasoning as combination of claims 1-3, except this claim is in method claim format.
Regarding claim 26 and 41, the combination of these claims is rejected for the same reasoning as combination of claims 1-2, except this claim is in method claim format.
Regarding claim 26 and 42, the combination of these claims is rejected for the same reasoning as claim 1, except this claim is in method claim format.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465